11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

The Cliffs Property Owners’                  * From the 29th District Court
Association, Inc.,                            of Palo Pinto County,
                                               Trial Court No. C50111.

Vs. No. 11-22-00158-CV                       * September 8, 2022

Double Diamond, Inc. and                     * Memorandum Opinion by Williams, J.
The Cliffs Hotel Corp.,                        (Panel consists of: Bailey, C.J.,
                                               Williams, J., and Trotter, J.)

     This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, we
dissolve the temporary injunction issued by the trial court on May 23, 2022, and we
remand this cause to the trial court for further proceedings. The costs incurred by
reason of this appeal are taxed against Double Diamond, Inc. and The Cliffs Hotel
Corp.